PER CURIAM.
This action was brought at law to recover damages for infringement of letters patent No. 308,095, issued on November 18, 1884, to' Edward S. Richards. The circuit court, following the ruling of the supreme court in Richards v. Elevator Co., 158 U. S. 299, 15 Sup. Ct. 831, 39 L. Ed. 991, sustained a demurrer to the declaration on the ground that the patent is manifestly invalid upon its face, because “the combination is a pure aggregation.” That view was reasserted in response to a petition for a rehearing. 159 U. S. 477, 16 Sup. Ct. 53, 40 L. Ed. 225. It is urged that the present declaration contains additional averments, but they do not, and, in the nature of things, could not, affect the proposition that the claims of the patent are for aggregations. The judgment below is affirmed.